DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (hereinafter Dube) (US 2016/0142265 A1) in view of Guniguntala et al. (hereinafter Guniguntala) (US 2020/0404051 A1).

As to claim 1, Dube teaches a system (systems and methods for scaling a cloud infrastructure, comprises receiving at least one of resource-level metrics and application-level metrics, estimating parameters of at least one application based on the received metrics, automatically and dynamically determining directives for scaling application deployment based on the estimated parameters, and providing the directives to a cloud service provider to execute the scaling.) (Title; Abstract), comprising: 
a processing system (Processing unit 1016 in Computer System Server 1012) (Fig. 10); and 

identifying a cloud application in a cloud environment as a non-disposable application (multi-tier cloud application(s) 102 that are identified as not complying with directives such as SLA requirements/specifications or policy) (Abstract; [0048]; [0058]; [0082]; [0094]); 
monitoring (via monitoring agent 111) a plurality of instances of the non-disposable application running in the cloud environment (multi-tier cloud application(s) 102 that are identified as not complying with SLA requirements/specifications or policy; scale-up or scale-down the number of application instances based on monitoring against parameters such as performance/usage values, threshold values, SLA requirements, workload demand, etc.) (Abstract; [0032]; [0048]; [0058]; [0082]; [0094]; Fig. 12); 
determining that a number of the instances of the non-disposable application should be modified (scale-up or scale-down the number of application instances based on monitoring against threshold value, etc.) based on one or more demand predictions by a machine-learning scaler (estimating parameters such as performance/utilization and workload demand metrics for utilizing modeling and optimization engine 120 with machine learning to determine the required scaling actions for SLA compliance) (Abstract; [0008]; [0032]; [0034]; [0059]; [0093]; [0104]-[0105]); 
adjusting the number of the instances of the non-disposable application running in the cloud environment based on the one or more demand predictions (scale-up or scale-down the number of application instances based on monitoring against metric parameters such as threshold value, workload demand, SLA requirements, etc.) ([0032]); and 
modifying an allocation of one or more resources of the cloud environment associated with adjusting the number of the instances of the non-disposable application (Scaling involves 
Dube teaches application scaling based on using modeling and machine learning, but does not explicitly teach artificial intelligence.  However, one of ordinary skill in the art before the effective date of the application would know that machine learning relates to artificial intelligence.  Nonetheless, Guniguntala teaches utilizing artificial intelligence and machine learning for best application placing and scaling based on scaling metrics, policies, demand, and patterns of SLAs (Fig. 1A, 1B, 5A; [0044]-[0045]; [0050]; [0064]; [0078]; [0117]; [0124]).  Dube and Guniguntala are analogous art with the claimed invention because they are all in the same field of endeavor of application scaling in a cloud based computing environment.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Dube’s application scaling system/method such that it would include artificial intelligence, as taught and suggested in Guniguntala’s application scaling system/method.  The suggestion/motivation for doing so would have been to provide the predicted result of examining historical data to identify patterns and iteratively adjusting a set of target computing environments, and/or a placement ratio in dependence on the identified patterns (Guniguntala - [0117]).

As to claim 2, Dube teaches wherein identifying the non-disposable application comprises performing a multi-factor check of the cloud application to determine whether the cloud application complies with a plurality of design constraints to support dynamic deployment in the cloud environment (dynamic and a plurality of parameters/constraints/requirement/policy checks) ([0007]; [0034]; [0036]; [0048]; [0051]; [0074]; [0106]).

As to claim 3, Dube teaches wherein the cloud application is identified as a disposable application based on determining that the cloud application complies with the design constraints to support dynamic deployment in the cloud environment, and the cloud application is identified as the non-disposable application based on complying with less than a predetermined number of the design constraints (dynamic and a plurality of parameters/constraints/requirement/policy checks; non-disposable application is application that doesn’t comply with requirements, policies, etc.) ([0007]; [0034]; [0036]; [0048]; [0051]; [0074]; [0106]).

As to claim 4, Dube teaches further comprising instructions that when executed by the processing device result in: using an auto-scaler associated with the cloud environment to scale up and scale down the cloud application (scale-up or scale-down the number of application instances) based on determining that the cloud application is the disposable application (scaling applications based on directives such as auto-scaling rules and if meeting performance and policy goals) (Abstract; [0104]; [0032]; [0034]; [0093]).

As to claim 5, Dube teaches wherein monitoring the instances of the non-disposable application running in the cloud environment comprises monitoring usage of the one or more resources associated with the non-disposable application in the cloud environment, and wherein the one or more resources comprise one or more of processor resources, memory resources, disk resources, and virtual machine resources (monitoring resource-level metrics of processor, memory, VMs, storage, bandwidth, etc.) (Abstract; [0011]; [0032]; [0035]; [0104]; [0118]).

As to claim 6, Dube teaches further comprising instructions that when executed by the processing device result in: logging a usage history of the one or more resources (resource usage reports or logs) by the non-disposable application; analyzing the usage history to determine a normalized (average or normalized) usage profile and an idle usage profile of the one or more resources by the non-disposable application (profiled into various classes based on workload such as average usage, low usage, etc.); identifying one or more patterns (demand patterns, periodic trends, etc.) by the artificial intelligence scaler (scaling using machine learning models and techniques) based on the normalized usage profile and an idle usage profile; and establishing one or more of scale-up rules and scale-down rules (users can set rule-based triggers to trigger scale-up and scale-down) by the artificial intelligence scaler based on the one or more patterns (Abstract; [0031]-[0032]; [0061]-[0062]; [0074]; [0082]-[0083]; [0087]; [0093]; [0097]; [0104]; [0124]).

As to claim 7, Dube teaches wherein the one or more of the scale-up rules and the scale-down rules comprise a time component (trigger scale-up and scale-down actions can be based on response time SLA, etc.) ([0032]; [0073]; [0082]-[0083]; [0097]).

As to claim 8, Dube teaches further comprising instructions that when executed by the processing device result in: adjusting the one or more of the scale-up rules and the scale-down rules based on the artificial intelligence scaler observing a change in the one or more patterns (scaling based on changing patterns, behaviors or workload demands) ([0003]-[0005]; [0089]; [0092]).

As to claim 9, Dube teaches further comprising instructions that when executed by the processing device result in: applying the one or more of the scale-up rules to initiate an increase in the number of the instances of the non-disposable application running in the cloud environment prior to observing an increased demand of the one or more resources of the cloud environment associated with the non-disposable application; and applying the one or more of the scale-down rules to initiate a decrease in the number of the instances of the non-disposable application running in the cloud environment prior to observing a decreased demand of the one or more resources of the cloud environment associated with the non-disposable application (As used herein, “scaling” can refer to the allocation of resources to handle increased or decreased usage demands, and can include, for example, directives indicating the addition or removal of containers, virtual machines (VMs) or physical machines (PMs), migration of VMs across PMs, and/or a change in the resources allocated to VMs or PMs. Scaling can also refer to resizing user applications to meet changing workload demand) ([0035]).

As to claim 11, Dube teaches wherein the one or more demand predictions are based on detecting one or more patterns indicative of a resource demand increase or a resource demand decrease (predicting future request rates by following patterns, periodic trends, changes in demand patterns) ([0023]; [0035]; [0067]; [0071]; [0087]; [0089]; [0092]-[0093]; [0097]; [0104]-[0105]).

As to claim 12, Guniguntala teaches further comprising instructions that when executed by the processing device result in: triggering an alert based on detection by the artificial intelligence scaler of one or more irregular patterns of resource demands (irregular patterns identified from the confidence levels of the patterns), wherein the irregular patterns are identified based on a level of deviation from one or more expected patterns of resource demands ([0067]-[0069]).

As to claim 13, Dube (experimental loads and monitoring component with modeling for scaling) ([0011]; [0053]-[0054]; [0056]; [0067]; [0080]) and Guniguntala (training datasets to a predictive model trained by supervised machine learning) ([0066]-[0067]) teaches further comprising instructions that when executed by the processing device result in: training the artificial intelligence scaler with a plurality of test loads applied to the one or more resources of the cloud environment.

As to claim 14, Dube teaches wherein the artificial intelligence scaler comprises a software service executed remotely from the cloud environment (directives are provided remotely in the cloud to a service provider to execute the scaling) (Abstract; [0031]; [0112]; [0118]).

As to claim 15, Dube teaches wherein monitoring the plurality of instances of the non-disposable application running in the cloud environment is performed at a predetermined time interval (monitoring interval is set) through an application programming interface (API) of the cloud environment ([0051]; [0055]).

As to claim 16, Dube ([0055]; [0062]; [0092]) in view of Guniguntala ([0113]; [0045]; [0117]) teaches further comprising instructions that when executed by the processing device result in: writing a plurality of results of monitoring the instances of the non-disposable application into a log file at a first interval; and analyzing content of the log file to identify one or more patterns by the artificial intelligence scaler at a second interval.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 21, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 22, it is rejected for the same reasons as stated in the rejection of claims 8 and 9.

As to claim 24, it is rejected for the same reasons as stated in the rejection of claim 12.

As to claim 25, it is rejected for the same reasons as stated in the rejection of claim 13.

As to claim 26, it is rejected for the same reasons as stated in the rejection of claim 15.

Allowable Subject Matter
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prabhudesai et al. (US 2021/0312277 A1) teaches a system for predicting requests for computing resources during future time-period in cloud computing environment.  The system has memory devices including instructions that are executable by processing devices for generating output prediction of the number of requests for an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199